


EMPLOYEE AGREEMENT RENEWAL AND AMENDMENT




THIS AGREEMENT (the “Agreement”) is made and entered into on May 2, 2012 by and
between Lightwave Logic, Inc., a Nevada Corporation (the “Company”), located at
111 Ruthar Dr., Newark, Delaware19711; and James S. Marcelli (“Employee”).  




1.

This Agreement renews and amends that certain Employee Agreement dated August 1,
2008, as amended on July 9, 2009, and June 18, 2010, made and entered into by
the parties hereto (the “Employee Agreement”). Capitalized terms herein have the
same meaning as used in the Employee Agreement, unless otherwise noted.




2.

Effective May 1, 2012, Paragraph 1.2 of Article One is deleted in its entirety
and replaced with the following:




1.2

Term. Subject to the provisions for termination as provided in Article 9 of this
Employee Agreement, the term of this agreement shall begin on May 1, 2012 and
shall terminate on August 1, 2013. This Employee Agreement may be renewed for
successive twelve (12) month terms upon the written agreement of the parties
hereto that shall be delivered by each party to the other not less than 60 days
prior to the expiration of the existing term.




3.

Effective May 1, 2012, Paragraph 2.1 of Article Two is deleted in its entirety
and replaced with the following:




2.1.

Position and Duties. The Company agrees to employ Employee to act as its
President and Chief Operating Officer. Employee shall be responsible for
performing the duties as described in Appendix A attached hereto and made a part
hereof. Employee agrees that he will serve the Company faithfully and to the
best of his ability during the term of employment, under the direction of Chief
Executive Officer and the Board of Directors of the Company. The Board of
Directors and Employee may jointly from time to time change the nature of
Employee’s duties and job title.




4.

Appendix A of the Employee Agreement entitled “Duties of Employee” is deleted in
its entirety and replaced with the following:




Employee, as the Company’s President and Chief Operating Officer, subject to the
control of the Chief Executive Officer and the Board of Directors, shall be
responsible for:




A.

The overall administration and business operations of the Company, including
financial management, internal operations, laboratory functions, administrative
responsibilities, and working with the Chief Executive Officer to provide
support and guidance to the Board of Directors and committees





--------------------------------------------------------------------------------

thereof.




B.

Such other powers and duties as may be prescribed by the Chief Executive Officer
and the Board of Directors that is reasonably agreed upon by Employee.




5.

All other provisions of the Employee Agreement remain in full force and effect,
other than any provision that conflicts with the terms and spirit of this
Agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.




 

 

LIGHTWAVE LOGIC, INC.:

 

/s/Joseph A. Miller

 

/s/ Thomas E. Zelibor

(Witness signature)

 

By: Thomas E. Zelibor, CEO

 

 

 

 

 

EMPLOYEE

 

/s/Ross Fasick

 

/s/ James S. Marcelli

(Witness signature)

 

James S. Marcelli






